Appellant objects to the statement in the opinion that bullets "passed through the body of deceased." We note in the testimony of the undertaker that two wounds in the left side "went through about the fourth or fifth rib." That said bullets were quite capable of going through the body is evident from the testimony of Calvert, who was shot by appellant at the same time and with the same pistol, who says he was shot in the back and the bullet came through "about here." The matter seems entirely immaterial in determining the correctness of the opinion. Appellant shot the woman in question a number of times and she died in the ambulance on the way to *Page 582 
the hospital a short time after the shooting, and the record suggests nowhere that she was killed in any other manner save by the shots.
Complaint is renewed of the fact that while a witness in his own behalf appellant was asked in reference to his having been indicted in Oklahoma some years before for murder, the objection being that evidence of such former indictment would furnish no reason for ill-will toward deceased. Nothing supports the idea that such testimony was offered for any purpose except as affecting appellant's credibility as a witness. It was admissible for such purpose. Citation of authorities on so plain a question and one so often decided would but encumber the record. The Barkman case, 52 S.W. 69, cited by appellant, and of whose holding he complains that we refused to give application, does not hold to the contrary, but merely says that appellant therein never having been indicted or legally accused of having killed deceased therein prior to the trial on which the testimony of such prior killing was introduced, proof of same was not competent to impeach him. There is no similarity between the doctrine in the Barkman case and that now under discussion.
Complaint is also renewed of our holding that no error was shown by bill of exceptions No. 3, but same is fully answered by the observation that the court having sustained the state's objection to the questions asked, it became incumbent on appellant to set out in the bill the answers which he expected. This he did not do. Tyron v. State, 77 Tex.Crim. Rep 493; Johnson v. State, 88 Tex.Crim. Rep.. What we have just said applies also to appellant's bill of exceptions No. 5, which he says we did not properly decide.
As bearing on the matters in his bill of exceptions No. 7, we observe that it appears therefrom that appellant's counsel was cross-examining state witness Calvert, his apparent purpose being to elicit that appellant had been the subject of conversation between deceased and witness. Appellant drew out of the witness that they had talked about him at a certain time and place. This would have given state's counsel the right to have said witness explain, and, under some circumstances, to recite said conversation at said time and place. The fact that the witness in answering appellant's question, related all of said conversation at said time and place, would not seem to affect its admissibility, nor make erroneous the action of the court in refusing to strike same from the record.
Appellant insists that we did not consider a bill in which he objected to state's counsel asking him on cross-examination if *Page 583 
he owned a pistol. It is obvious that appellant having used a pistol in shooting deceased and Calvert on the occasion in question, no error could result from an inquiry of him while on the witness stand, if he owned a pistol.
To contend that a witness who was present and saw the shooting, where the parties were at the time, could not testify that there was blood on the floor at such place, seems idle.
No error appearing, the motion for rehearing will be overruled.
Overruled.